Title: James Maury to Thomas Jefferson, 24 February 1819
From: Maury, James
To: Jefferson, Thomas


          
            My dear Sir,
            Liverpool 24 Feby 1819
          
          Last year I took the liberty of introducing to you my son Matthew, but it was & is rather uncertain whether he may have the opportunity of delivering my letter.
          This is intended for another son of mine, who contemplates remaining a considerable time in the United States, during which I hope he will have the honor of presenting this: I shall consider myself much obliged by any civilities to him. Accept the best wishes of
          
            Your old obliged friend
            James Maury
          
         